Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is made and entered into
February 15, 2012 (the “Execution Date”) to be effective as of May 1, 2012 (the
“Effective Date”), by and between Cinemark Holdings, Inc., a Delaware
corporation (the “Company”) and Alan W. Stock (“Stock”).

PRELIMINARY STATEMENTS

A. Stock is employed by the Company pursuant to the terms of an Employment
Agreement dated June 16, 2008, between the Company and Stock (the “Employment
Agreement”). Capitalized terms not otherwise defined herein have the meaning
ascribed to such terms in the Employment Agreement.

B. The Company and Stock have reached a mutual decision to transition Stock’s
role as Chief Executive Officer of the Company to a consulting role with the
Company effective as of the Effective Date.

C. Stock has agreed to resign any position held by Stock with the Company or any
of its affiliates or subsidiaries as of the Execution Date (collectively, the
“Cinemark Companies”).

D. The Company and Stock have agreed to enter into this Agreement to set forth
the mutual understanding and agreement of the parties hereto.

STATEMENT OF AGREEMENTS

In consideration of the above premises and the mutual covenants set forth
herein, the parties hereto agree as follows:

1. Transition of Service. The parties hereto acknowledge and agree that
(i) Stock’s role as Chief Executive Officer with the Company will be
transitioned to a consultant role effective as of the Effective Date and
(ii) Stock shall resign all positions as an officer, director or otherwise with
the Company or any of the other Cinemark Companies effective as of the Execution
Date.

2. Consulting Agreement. As of the Effective Date, the Company hereby retains
Stock as a consultant for a period beginning on the Effective Date and ending on
April 30, 2014 (the “Term”) to provide consulting services to the Company from
time to time as reasonably requested by executives at the Company, including
without limitation in consulting services related to real estate locations,
technological developments in the theatre industry and competition analyses. In
connection with providing assistance to the Company, Stock hereby agrees with
the Company that he will make himself reasonably available to the Company on a
regular basis for the purpose of rendering such consulting services.

3. Compensation. Commencing on the Execution Date, the Company shall pay Stock
the amounts specified on Exhibit A attached hereto during the periods shown
payable bi-weekly in accordance with the Company’s normal payroll practices.
Amounts payable hereunder shall be reduced by standard withholding and other
authorized deductions. The Company shall reimburse Stock for his reasonable and
necessary out-of-pocket expenses incurred at the request of the Company and with
prior approval of the Company.



--------------------------------------------------------------------------------

Reimbursement for authorized expenses shall be made only upon presentation of an
invoice supported by receipts or other evidence of such expenditures, which
invoice shall be submitted to the Company as soon as practicable, but in no
event later than fifteen (15) days after the earlier of the end of each month in
which Stock performs services hereunder or the date this Agreement is
terminated. Invoices so submitted shall be paid within thirty (30) days of
receipt and approval by the Company.

4. Insurance. Stock and Stock’s dependents shall be entitled to continue to
participate in the Company’s welfare benefit plans and insurance programs on the
same terms as senior executives actively employed during the Term. If, during
the Term, executives of the Company are offered the right to participate in the
Company’s welfare benefit plans and insurance programs after the date of their
employment on the same terms and during the periods that active employees are
permitted to participate in such plans or programs, the Company shall offer
Stock such participation and agrees to modify this Agreement accordingly if
Stock accepts such participation.

5. Equity Awards. The Company has awarded Stock certain equity incentive awards
(“Equity Awards”) under the Company’s Amended and Restated 2006 Long Term
Incentive Plan. Any outstanding Equity Awards with time based or performance
based vesting provisions granted to Stock shall vest in accordance with such
Equity Award agreement and any remaining unvested or unearned Equity Awards at
the end of the Term shall be forfeited.

6. Non-Competition. In further consideration of the compensation to be paid to
Stock hereunder, Stock acknowledges that during the course of his employment
with the Company and its Subsidiaries, he has, and will, become familiar with
the trade secrets of the Company and its Subsidiaries and with other
Confidential Information concerning the Company and its Subsidiaries and that
his services have been and shall continue to be of special, unique and
extraordinary value to the Company and its Subsidiaries. Therefore, Stock agrees
that, during the Term (the “Non-compete Period”), he shall not directly or
indirectly own any interest in, manage, control, participate in, advise, consult
with, render services for, be employed in an executive, managerial, advisory,
consulting or administrative or fiduciary capacity by, or in any manner engage
in, any Competing Business. For purposes hereof, “Competing Business” means any
business that owns, operates or manages any movie theatre within a 25-mile
radius (if such theatre is outside of a Major DMA) or a 10-mile radius (if such
theatre is within a Major DMA) of any theatre (i) being operated by the Company
or any of its Subsidiaries during Stock’s employment hereunder; (ii) under
consideration by the Company or any of its Subsidiaries for opening as of the
Execution Date; or (iii) under consideration by the Company during the Term;
“Major DMA” means a Designated Market Area with a number of households in excess
of 700,000; “Designated Market Area” means each of those certain geographic
market areas for the United States designated as such by Nielsen Media Research,
Inc. (“Nielsen”), as modified from time to time by Nielsen, whereby Nielsen
divides the United States into non-overlapping geography for planning, buying
and evaluating television audiences across various markets and whereby a county
in the United States is exclusively assigned, on the basis of the television
viewing habits of the people residing in the county, to one and only one
Designated Market Area; and all theatres operated by the Company and its
Subsidiaries in Canada shall be treated as being outside of a Major DMA. Nothing
herein shall prohibit Stock from (i) being a passive owner of not more than five
percent (5%) of the outstanding stock of any class of a corporation which is
publicly traded, so long as Stock has no active participation in the business of
such corporation or (ii) during the Term, owning, operating or investing in up
to five (5) movie

 

- 2 -



--------------------------------------------------------------------------------

theatres, so long as each such theatre is outside of a 25-mile radius of the
theatres being operated by the Company or any of its Subsidiaries or under
consideration by the Company or any of its Subsidiaries for opening, in each
case, as of the Execution Date. During the Term, Stock shall provide at least
sixty (60) days prior written notice to the Company of his plans for acquiring
ownership in, commencing operations of, or investing in, any movie theatre prior
to any such event.

7. Employee Status. The parties hereto understand and agree that in the
performance of Stock’s employment and consulting services or obligations under
this Agreement from and after the Effective Date through the Term (i) Stock may
not bind or commit the Company in any way whatsoever in the absence of an
express written authorization by an authorized officer of the Company and
(ii) Stock shall not participate in any 401(k) plans or programs or vacation
plans or similar plans or programs offered by the Company. Notwithstanding any
term or provision contained in this Agreement, the Company shall not, as a
consequence of this Agreement, be deemed or considered to be doing business in
any jurisdiction where it would not otherwise be doing business.

8. Confidential Information. Stock acknowledges that during his employment and
as a result of his relationship with the Company and its affiliates, Stock has
obtained, and will during the course of performing his duties pursuant to this
Agreement, obtain knowledge of, and has been given and will be given access to,
information, including, but not limited to, information regarding the business,
operations, services, proposed services, business processes, advertising,
marketing and promotional plans and materials, price lists, pricing policies,
ticket sales, film licensing, purchasing, real estate acquisition and leasing,
other financial information and other trade secrets, confidential information
and proprietary material of the Company and its affiliates or designated as
being confidential by the Company or its affiliates which are not generally
known to non-Company personnel, including information and material originated,
discovered or developed in whole or in part by Stock (collectively referred to
herein as, “Confidential Information”). The term “Confidential Information” does
not include any information which (i) at the time of disclosure is generally
available to the public (other than as a result of a disclosure by Stock in
breach of this Agreement) or (ii) was available to Stock on a non-confidential
basis from a source (other than the Company or its Affiliates or their
representatives) that is not and was not prohibited from disclosing such
information to Stock by a contractual, legal or fiduciary obligation. Stock
agrees that during the Term and, to the fullest extent permitted by law,
thereafter, Stock will, in a fiduciary capacity for the benefit of the Company
and its affiliates, hold all Confidential Information strictly in confidence and
will not directly or indirectly reveal, report, disclose, publish or transfer
any of such Confidential Information to any Person, or utilize any of the
Confidential Information for any purpose, except in furtherance of Stock’s
services performed pursuant to this Agreement and except to the extent that
Stock may be required by law to disclose any Confidential Information.

9. Inventions and Patents. Stock agrees that all data, reports, documents,
innovations or improvements relating to the Company’s business or method of
conducting business (including new contributions, improvements, ideas and
discoveries, whether patentable or not) conceived or made by him during the Term
belong to the Company. Stock hereby agrees to promptly disclose such data,
reports, documents, innovations or improvements to the Chief Executive Officer
of the Company and perform all actions reasonably requested by the Chief
Executive Officer of the Company to establish and confirm the Company’s
ownership of such data, reports, documents, innovations or improvements.

 

- 3 -



--------------------------------------------------------------------------------

10. Payments. The Company and Stock hereby agree that Stock shall not be
entitled to receive any further payments and benefits provided under Section 5.4
of the Employment Agreement. Stock acknowledges and agrees that no compensation
is payable to Stock under the Employment Agreement.

11. Post-Termination Provisions. The Company and Stock each hereby acknowledge
and agree that the Employment Agreement shall terminate as of the Execution
Date. Subject to Section 10 above, each of the Company and Stock further
acknowledge and agree that nothing herein shall terminate the obligations of
each party under the Employment Agreement that are applicable upon termination
of the Employment Agreement or Stock’s employment with the Company (the
“Post-Termination Obligations”).

12. Release. Stock, individually, and on behalf of Stock’s assigns, heirs,
executors, administrators, and legal representatives, hereby irrevocably and
unconditionally releases, waives and discharges any claims against the Company,
any of the Cinemark Companies and each of their respective predecessors,
successors, parent companies, members, subsidiaries, affiliates, assigns, and
their respective directors, managers, employees, officials, employees, officers,
agents and legal representatives (collectively, “Releasees”), from any and all
claims, demands, damages, actions causes of action, or suits in equity, of
whatsoever kind of nature, whether known or unknown, suspected or unsuspected,
that Stock had or which may arise by virtue of Stock’s employment with the
Company prior to the Effective Date, the Employment Agreement (other than the
Post-Termination Obligations of the Company), any position held by Stock with
any of the Cinemark Companies or otherwise arising out of any event, action or
omission occurring on or before the date of this Agreement, including, but not
limited to, (i) claims arising under federal, state, or local laws prohibiting
age, sex, race, national origin, disability, religion, retaliation, or any other
form of discrimination, including but not limited to the Age Discrimination in
Employment Act, as amended, 29 U.S.C. 621 et seq.; Title VII of the 1964 Civil
Rights Act, as amended, 42 U.S.C. 2000e et seq.; the 1866 Civil Rights Act, 42
U.S.C. 1981; the Americans With Disabilities Act, 42 U.S.C. § 12101 et seq.; the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq.; as well as applicable state
Fair Employment Practice laws; (ii) claims arising under the Fair Labor
Standards Act or the National Labor Relations Act; (iii) intentional infliction
of emotional distress (outrageous conduct) or any other tort claims; (iv) common
law claims; (v) breach of contract claims; (vi) promissory estoppel claims;
(vii) retaliatory discharge claims; (viii) wrongful discharge claims; and/or
(ix) any other legal and equitable claims regarding Stock’s employment with the
Company or any of the other Cinemark Companies, the continuation of employment
or the termination of said employment. Notwithstanding the preceding sentence,
nothing herein shall be deemed to release (i) the Company from any of the
Company’s obligations under this Agreement; (ii) any claim under this Agreement;
or (iii) any right of Stock to indemnification under the Certificate of
Incorporation or Bylaws of the Company or under the Employment Agreement.

13. Company Release. The Company hereby irrevocably and unconditionally
releases, waives and discharges any claims against Stock from any and all
claims, demands, damages, actions, causes of action or suits in equity, of
whatsoever kind of nature, whether known or unknown, suspected or unsuspected,
that the Company had or which may arise by virtue of Stock’s employment with the
Company prior to the Effective Date, the Employment Agreement, any position had
by Stock with any of the Cinemark Companies or otherwise arising out of any
event, action or omission occurring on or before the date of this Agreement,
other than

 

- 4 -



--------------------------------------------------------------------------------

Stock’s Post-Termination Obligations under the Employment Agreement and Stock’s
obligations under this Agreement.

14. Termination.

  (a) Breach. The Company may, upon notice to Stock, terminate this Agreement if
Stock breaches any of the provisions of this Agreement and such breach is not
cured within fifteen (15) of receipt of prior written notice from the Company to
Stock of such breach. In the event of such termination, (i) no further payments
shall be due to Stock hereunder, and the Company shall have all other rights and
remedies available under this or any other agreement and at law or in equity and
(ii) any remaining unvested or unearned Equity Awards with time based vesting
provisions or performance based vesting provisions shall be forfeited as of the
date this Agreement is terminated hereunder.

  (b) Death or Disability. This Agreement shall immediately terminate in the
event of Stock’s death or a Disability which substantially inhibits the
performance by Stock of his duties hereunder. In the event of the termination of
this Agreement as a result of the preceding sentence, Stock (or Stock’s estate
or personal representative in the event of death), shall be entitled to receive
all remaining unpaid compensation referred to in Section 3 through the end of
the Term on the regularly scheduled payment dates and continue to participate in
the Company’s welfare benefit plans and insurance programs through the end of
the Term, in each case without regard to an earlier termination of this
Agreement as a result of such death or Disability. Any coverage provided after
death or Disability under this Section 14(b) will be counted against the maximum
group health plan continuation coverage period required by COBRA. Following the
termination of this Agreement for Stock’s death or Disability, any Equity Awards
with time based or performance based vesting provisions that vest during the
period between the termination of this Agreement as a result of such death or
Disability and the Term shall be deemed earned or vested and shall be delivered
to Stock or Stock’s estate or representative in the event of death.

  (c) Remedies. In the event of a breach of the covenants contained in
Section 10 hereof, Stock agrees that (a) any and all proceeds, funds, payments
and proprietary interests, of every kind and description, arising from, or
attributable to, such breach shall be the sole and exclusive property of the
Company and (b) the Company shall be entitled to recover any additional actual
damages incurred as a result of such breach. Each of the parties to this
Agreement will be entitled to enforce his or its rights under this Agreement
specifically, to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in her or its favor
hereunder. The parties hereto agree and acknowledge that money damages may not
be an adequate remedy for any breach or threatened breach of the provisions of
this Agreement and that any party may in his or its sole discretion apply to any
court of law or equity of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement. Such injunction or decree shall be available
without the posting of any bond or other security, and the Company and Stock
each hereby consents to the issuance of such injunction or decree.

15. Non-Disparagement. Stock hereby agrees not to participate, directly or
indirectly, in the private or public communication of any disparaging
information or statements about the Company, any of the Cinemark Companies or
their respective officers, directors, members, managers or employees to any
person or entity. The Company hereby agrees not to

 

- 5 -



--------------------------------------------------------------------------------

participate, directly or indirectly, in the private or public communication of
any disparaging information or statements about Stock.

16. Representations. Stock warrants and represents that: (i) Stock has read this
Agreement and fully understands it to be a release and waiver of all claims,
known or unknown, present or future, that Stock has or may have against the
Company, any of the Cinemark Companies or their respective predecessors,
successors, parent companies, subsidiaries, affiliates, assigns, and employees,
agents, officers, directors or officials arising out of Stock’s employment or
separation from employment or resignation of any position with any of the
Cinemark Companies; (ii) Stock has not transferred or assigned any claim Stock
may have against the Company or any of the Cinemark Companies; (iii) Stock has
been advised that Stock should consult with Stock’s own attorney before signing
this Agreement; (iv) Stock executes this Agreement voluntarily of Stock’s own
free will and accord, without reliance on any representation of any kind or
character not expressly stated in this Agreement and without any coercion, undue
influence, threat or intimidation of any kind or type whatsoever; (v) any and
all questions regarding the terms of this Agreement have been asked and answered
to Stock’s complete satisfaction; (vi) the consideration provided for herein is
good and valuable; and (vii) this Agreement has been entered into voluntarily
and knowingly by Stock and Stock has consulted with, or has had sufficient
opportunity to consult with, an attorney of Stock’s own choosing.

17. Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with, and subject to, the laws of Texas, and subject to
Section 18, any and all disputes and legal actions arising out of the
interpretation or application of this Agreement shall be resolved by and brought
in the courts of Collin County, Texas, and Stock and the Company hereby consent
to the exclusive jurisdiction and venue of such courts with respect to such
matters.

18. Arbitration.

  (a) General. Any dispute, controversy or claim arising out of or relating to
this Agreement, the breach hereof or the coverage or enforceability of this
arbitration provision shall be settled by arbitration in Collin County, Texas
(or such other location as the Company and Stock may mutually agree), conducted
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association, as such rules are in effect in Dallas/Fort Worth, Texas on the date
of delivery of demand for arbitration. The arbitration of any such issue,
including the determination of the amount of any damages suffered by either
party hereto by reason of the acts or omissions of the other, shall be to the
exclusion of any court of law. Notwithstanding the foregoing, either party
hereto may seek any equitable remedy in a court to enforce the provisions of
this Agreement, including but not limited to an action for injunctive relief or
attachment, without waiving the right to arbitration.

 

- 6 -



--------------------------------------------------------------------------------

  (b) Procedure.

(i) Either party may demand such arbitration by giving notice of that demand to
the other party. The party demanding such arbitration is referred to herein as
the “Demanding Party,” and the party adverse to the Demanding Party is referred
to herein as the “Responding Party.” The notice shall state (x) the matter in
controversy, and (y) the name of the arbitrator selected by the party giving the
notice.

(ii) Not more than fifteen (15) days after such notice is given, the Responding
Party shall give notice to the Demanding Party of the name of the arbitrator
selected by the Responding Party. If the Responding Party shall fail to timely
give such notice, the arbitrator that the Responding Party was entitled to
select shall be named by the Arbitration Committee of the American Arbitration
Association. Not more than fifteen (15) days after the second arbitrator is so
named; the two arbitrators shall select a third arbitrator. If the two
arbitrators shall fail to timely select a third arbitrator, the third arbitrator
shall be named by the Arbitration Committee of the American Arbitration
Association.

(iii) The dispute shall be arbitrated at a hearing that shall be concluded
within ten days immediately following the date the dispute is submitted to
arbitration unless a majority of the arbitrators shall elect to extend the
period of arbitration. Any award made by a majority of the arbitrators (x) shall
be made within ten days following the conclusion of the arbitration hearing,
(y) shall be conclusive and binding on the parties, and (z) may be made the
subject of a judgment of any court having jurisdiction.

  (c) Costs and Expenses. All administrative and arbitration fees, costs and
expenses shall be borne by the non-prevailing party.

19. Severability and Reformation. If any provision of this Agreement is held to
be illegal, invalid, or unenforceable under present or future law, such
provision shall be fully severable, and this Agreement shall be construed and
enforced as if such illegal, invalid, or unenforceable provision were never a
part hereof, and the remaining provisions shall remain in full force and effect
and shall not be affected by the illegal, invalid, or unenforceable provision or
by its severance except that the parties hereto further agree that if at any
time it shall be determined that the restrictions contained in Sections 7, 9 or
10 are unreasonable as to time or area, or both, by any court of competent
jurisdiction, the Company shall be entitled to enforce this Agreement for such
period of time and within such area as may be determined to be reasonable by
such court. It is the intent of the parties hereto that the provisions of this
Agreement be enforceable to the full extent permitted by applicable law.

20. Amendments and Waivers. Any provision of this Agreement may be amended or
waived only with the prior written consent of the Company and Stock.

21. Notices. All notices and other communication required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
if delivered to the address and in the manner specified in the Employment
Agreement.

22. Entire Agreement. It is understood and agreed that this Agreement and the
Employment Agreement contains the entire agreement of the parties and supersedes
any and all prior agreements, arrangements or understandings between the parties
related to the subject

 

- 7 -



--------------------------------------------------------------------------------

matter. No oral understandings, statements promises or inducements contrary to
the terms of this Agreement exist.

23. Parties Bound. This Agreement shall be binding on the parties hereto, their
respective heirs, legatees, legal representatives, successors and assigns
including but not limited to any successor of the Company upon a merger,
reorganization or recapitalization except that Stock’s duty to perform services
hereunder shall not be assignable.

24. Survival. The provisions of Sections 5, 6 and Sections 10 through 25 shall
survive the expiration or earlier termination of the Term.

25. Beneficiaries; References. Stock shall be entitled to select (and change, to
the extent permitted under any applicable law) a beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder following Stock’s death,
and may change such election, in either case by giving the Company written
notice thereof. In the event of Stock’s death or a judicial determination of his
incompetence, reference in this Agreement to Stock shall be deemed, where
appropriate, to refer to his beneficiary, estate or other legal representative,
and the Company shall pay amounts payable under this Agreement, unless otherwise
provided herein, in accordance with the terms of this Agreement, to Stock’s
personal or legal representatives, executors, administrators, heirs,
distributees, devisees, legatees or estate, as the case may be.

[SIGNATURE PAGE FOLLOWS]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed by the parties hereto as of
the date first above written.

 

STOCK: /s/ Alan. W. Stock Alan W. Stock

 

CINEMARK HOLDINGS, INC. By:   /s/ Lee Roy Mitchell Name:   Lee Roy Mitchell
Title:   Chairman of the Board

Signature Page to Consulting Agreement



--------------------------------------------------------------------------------

EXHIBIT A

 

Period

   Amount

February 16, 2012 – December 31, 2012

   $1,300,000

January 1, 2013 – December 31, 2013

   $1,001,025

January 1, 2014 – April 30, 2014

   $333,675

 

A-1